C O U R T           O F       A P P E A L S              O F       T E N N E S S E E

                                    A T     K N O X V I L L E           FILED
                                                                             May 28, 1998

                                                                        Cecil Crowson, Jr.
                                                                        Appellate C ourt Clerk
B E R N A R D     S . R U B I N )                   B R A D L E Y   C O U N T Y
                                )                   0 3 A 0 1 - 9 7 1 1 - C V - 0 0 5 0 2
P. l a i n t i f f - A p p e)l                  l e e
                                )
                                )
     v .                        )                   H O NC.A R R O L L               L .         R O S S ,
                                )                   J U D G E
                                )
J E N N I F E R   R U B I N     )
                                )
     D e f e n d a n t - A p p e)l                  l a n t R M E D
                                                    A F F I                     A N D       R E M A N D E




S E L M A     C A S H     P A T Y           O F           C H A T T A N O O G A                  F O R    A P P

B .   P R I N C E       M I L L E R ,                J R . ,           O F     C L E V E L A N D             F O




                                O     P         I     N     I      O     N




                                                                         G o d d a r d ,              P . J .




            J e n n i f e r          R u b i n             a p p e a l s             a     f i n a l         j u

C o u r t     e n t e r e d          o n        J u n e         5 ,          1 9 9 7 .            T h e      T r

p h y s i c a l       c u s t o d y             o f        t h e        p a r t i e s '             o n l y

m o n t h s     o f     a g e        a t        t h a t         t i m e ,            w i t h        t h e       f

t o   p a y     c h i l d       s u p p o r t                i n        t h e        a m o u n t          o f

a p p e a l s     a     f u r t h e r               o r d e r           o f      t h e           T r i a l      C



r u b i n b . o p n
a   c u s t o d y            h e a r i n g       e n t e r e d         o n     A u g u s t      2 2

c u s t o d y          o f     t h e     c h i l d       t o    t h e        f a t h e r .



              M s .      R u b i n       r a i s e s       t h r e e         i s s u e s      o n



                                       I S S U E     O N E

     T   h   e   T r   i a l   J u d g e   e r         r   e d   i n   p l a c i n g   p r
     c   u   s t o d   y   o f   t h e   c h i         l   d   w i t h   t h e   f a t h e
     a   p   p e l l   e e ,   B e r n a r d           R   u b i n   i n   t h e   f i n a
     e   n   t e r e   d   J u n e   5 ,   1 9         9   7 .

                                       I S S U E     T W O

     T   h   e   T r i a l   J u d g e   e r r e d   i n   o r d e r i n g   t
     d   e   f e n d a n t / a p p e l l a n t ,   J e n n i f e r   R u b i n
     s   u   p p o r t   i n   t h e   f i n a l   o r d e r   o f   d i v o r
     1   9   9 7 .

                                   I S S U E       T H R E E

     T h e   T r i a l   J u d g e   e r r e d   i n   a w a r d i n g   s
     f a t h e r ,   B e r n a r d   R u b i n ,   d e f e n d a n t / a p
     e n t e r e d   A u g u s t   2 2 ,   1 9 9 7 .



              W e      c o n c l u d e         t h a t      o u r      d i s p o s i t i o n

i s s u e s         o n e      a n d     t w o     m o o t .



              A s      t o     i s s u e       t h r e e       t h e     T r i a l         C o u r t

e v i d e n t i a r y            h e a r i n g       s u b j e c t           t o    t h e     p r o

f o l l o w i n g            f i n d i n g s       o f      f a c t      i n       h i s    o p i n

h i s        o r d e r       p u r s u a n t       t h e r e t o :




r u b i n b . o p n                        2
                                O P I N I O N        F R O M       T H E       B E N C H



             C O U:R T N o w   I ’ m               f a c e d        w i t h       t h e      w h o l e
    d   u   m p e d   b a c k   i n               m y   l a p        t r y i     n g    t   o   f i g u
    d   o     o n   a   s i t u a t i             o n   t h a      t   I    t    h o u g    h t   w e
    w   i   t h   a t   l e a s t    o            p p o r t u      n i t y       t o    s   e t t l e
    w   o   r k   t o w a r d   a    g            o o d   r e      l a t i o     n s h i    p ,   a n d
    d   e   c e n t   a n d   r e s p             e c t a b l      e   w a y     .

             A s       I       s t a t e d        e a r l i e r ,          I    t r y      t o     k e e
    t   h   e      b   a c   k    o f   m y        m i n d   w h e        n   I    m a    k e     a n    o
    m   a   k    e     r u   l i n g s     f    r o m    t h e    C       o u r t     b   e c a   u s e
    c   e   r    t a   i n      t h i n g s        e t e r n a l l        y   p l a c     e d     i n    a
    t   h   i    n k     i   t ’ s    g o o     d    f o r   a    y       o u n g     c   h i l   d   t o
    p   u   t      i   n     t h e i r     r    e c o r d    a b o        u t    e i t    h e r     o n e
    o   t   h    e r   ,     a n d    I    g    u e s s    I   m a        y   b e     w   r o n   g .

              F o r          t h e       r e c o r d ,       a n d      w e ’ r e       h e r e      o n
    b   o   t h     s      i d e s        t o   a l t e    r    a n   d    a m e n    d    j u d    g m e
    a   t      t h e          t r i    a l    t h a t      t h i s       l a d y      h a d     t   a k e
    w   i   t h     a         m a n       i n   L a s      V e g a    s ,    e x t    e n s i v     e    p
    h   i   m    c r       e d i t        c a r d s ,      s u b s    t a n t i a     l    m o n    e y s
    f   l   o w n          o u t       t h e r e    t o       s e e      h i m    o   n    h e r      o w
    t   h   e    c h       i l d       h e r e .       T   h e r e       w a s    f   u r t h e     r    p
    t   a   k e n          u p     w   i t h    a   m a    n    a n   d    I   s p    e c i f i     c a l
    w   a   s    c o       m m i t     t i n g    a d u    l t e r    y    a n d      a w a r d     e d
    d   i   v o r c        e    o n       t h o s e    g   r o u n    d s .       N   o w ,     i   n    a
    w   o   r k     t      h i n g     s    o u t ,    I      t r i   e d    n o t       t o    p   u t
    c   e   r t a i        n    t h    i n g s    t h a    t    I     g u e s s       m a y b e       I
    a   v   o i d          u s     a   l l    b e i n g       h e r   e    t o d a    y .

             I       t a k e        n o t e       t h a t       t h e       o r d e r      w e n t     d
    w   a   s      f i l e d         J u n e       5 t h      o f     ‘   9 7 ,    a n    d   I ’ m      n
    s   a   y      o n    e i     t h e r       s i d e       w i t h        r u n n i    n g   a r    o u
    o   t   h e    r ,    k e     e p i n g        d a i l    y    l o    g s ,    p u    t t i n g      i
    t   h   e y       h a d       c o n v e     r s a t i     o n s       a b o u t .         A n d      i
    p   a   r t    i e s     d    i v o r c     e    a n d       i t      c o m e s       t o   t h    i s
    o   f     e    a c h     o    t h e r ,        b u t      I    h a    v e    t o      t a k e      n o
    u   n   d e    r s t a n      d    M r .       R u b i    n    f i    l e d    h i    s   m o t    i o
    f   i   l e    d    h e r     s .       T   h e r e       h a v e        b e e n      o c c a s    i o
    R   u   b i    n ’ s     t    e s t i m     o n y ,       w h a t        I   s e e      i n    h   e r
    R   u   b i    n    e v i     d e n t l     y    h a d       o u t    - o f - t o     w n   t r    i p
    t   h   e      c h i l d         t o    s   t a y     w   i t h       h e r .         A n d    I     s
    f   r   o m       t h e       p r o o f        p r e s    e n t e     d    h e r e      t o d a    y
    o   n   e      i o t a        o f    e v    i d e n c     e    p r    e s e n t e     d   s h o    w i
    h   a   s      n o t     d    o n e     a      g o o d       j o b       b e i n g      w i t h      h
    t   h   e      p a r e n      t a l     c   a r e     f   o r     t   h i s    c h    i l d .

         Y e s ,              t h e y       u s e     a   b a b y - s i t t e r .                  I t ’
    s i t t e r              t h e y       b o t h     u s e d ,   t h a t   t h e y                b o t

r u b i n b . o p n                           3
     w   h   e    n   t h      e y       w e r   e   m   a r r i e   d .       B u    t     I     f i   n   d
     t   h   e      b e s      t   i     n t e   r e s   t s   o f     t   h i s      c h   i   l d     w   i
     c   u   s    t o d y        t o       r e   p o s   e   w i t   h     t h e      f a   t   h e r   .
     a   c   t    i o n s        s i     n c e     t h   e   d i v   o r   c e   h    a v   e     s h   o   w
     h   a   v    e   t h      e   b     e s t     i n   t e r e s   t s     o f      t h   i   s   c   h   i
     w   a   n    t   t h      i s       i n     t h e     o r d e   r .       T h    e s   e     a r   e
     t   h   a    t   I        d o n     ’ t     l i k   e   t o     p u   t   i n      o   r   d e r   s   ,
     w   a   n    t   t h      e s e       t h   i n g   s   i n     t h   e   o r    d e   r   .

               I ’ v e           s h o w n        t h a t      s h e      h a s      s h o w n       a       p
     b   e   h a v i o         r    h e r e      ,   a r g    u i n g      a b o    u t   b u y     i n     g
     b   a   b y    p o        w d e r     f     o r   r a    s h e s    ,   o n      h e r    d    i a     p
     w   h   o    o u g        h t    t o        b u y    t   h a t .        T h    a t ’ s    b    y       h
     S   h   e    w a s           a s k e d        t o    p   a y    $   1 0 0      p e r   m o     n t     h
     s   u   p p o r t            a n d    s     h e ’ s      q u a r    r e l i    n g   a b o     u t
     f   i   n d    t h        a t    s h e        h a s      c a r r    i e d      o n   a n       o n     g
     w   i   t h    a          m a n    i n        t h e      p r e s    e n c e      o f   t h     e       c
     o   v   e r n i g         h t ,    a n      d   I    b   a s e      t h a t      o n   t e     s t     i
     e   a   r l i e r            a s   w e      l l   a s      t h e      t e s    t i m o n y        p    r
     i   n      t h e          b a c k     o     f   m y      m i n d      I    c   a n ’ t    o    v e     r
     t   h   e    r e l        a t i o n s       h i p    s   h e    h   a d    w   i t h   t h     i s
     w   h   i c h     b       y    h e r        o w n    t   e s t i    m o n y      s h e    f    l e     w
     l   e   f t    h e        r    c h i l      d   h e r    e .        A n d      I   s p e c     i f     i
     h   a   s    a    p       a t t e r n         o f    b   e h a v    i o r      t h a t    s    h o     w
     i   n   t e r e s         t s    a b o      v e   t h    a t    o   f   h e    r   c h i l     d       a
     i   n   t e r e s         t s    o f        t h i s      c h i l    d   w o    u l d   b e        s    e
     c   u   s t o d y            t o   t h      e   f a t    h e r ,      M r .      B e r n a     r d
     f   u   l l    a n        d    s o l e        c u s t    o d y      o f    t   h e   c h i     l d     .

              I
              w i l l    g i v e   h e r    v i s i t a t i o n   e v e r y
     n o r m a l   v i s i t a t i o n     p r i v i l e g e s   w h e n    o
     c u s t o d y .      I   w o u l d    a s k   t h a t   h e r   c h i l
     c a l c u l a t e d    b a s e d    u p o n   t h e   s t a n d a r d



                               O R D E R         E N T E R E D       B Y    T R I A L           C O U R T



                     F U R T   H E   R O R D E R E D  t h a t   t h e    C o u r t    f i n d s    t
    i s          i n     t     h     e     b e s t       i n t e r e s t    o f    t h e   m i n o r
    i n          t h e         c     a r e ,         c u s t o d y    a n d   c o n t r o l     o f
    S .          R u b i       n     .

               T h e        C o u r t          s p e c i f i c a l l y           f i n d s         t h a t
    n    o   t    a c     t e d    o r          c o n d u c t e d   h e        r s e l f          i n   t h
    t    h   e    c h     i l d .             S h e   h a s   a   p a t        t e r n     o      f   e r r
    t    h   e    e v     i d e n c e           h e a r d   i n   t h e           o r i g i       n a l    t
    a    n   d    c o     r r o b o r         a t e d   f u r t h e r          b y    t h e         p r o o
    S    h   e    e x     h i b i t s           t o   t h i s   C o u r        t    a   c l       e a r    a
    p    a   t t e r      n    o f    c       o n d u c t   w h i c h          p l a c e s          p e r s
    t    h   a t     o    f    t h e          c h i l d   a n d   s p e        c i f i c a        l l y    w



r u b i n b . o p n                               4
     c o n t i n u e d   o p e n   a n d   n o t o r i o u s   r e l a t i
     p a r t n e r s   i n   t h e   p r e s e n c e   o f   t h e   c h i



            W e       c o n c l u d e ,         t h a t ,       u p o n    g i v i n g       d u

j u d g m e n t         o f     t h e     T r i a l       C o u r t       a s     t o     t h e

a n d     i n     t h i s       c o n n e c t i o n         w e     n o t e       m u c h     o f

T r i a l       C o u r t       i s     n o t     d i s p u t e d         b y     M s .     R u b

p r e p o n d e r a t e             a g a i n s t       t h e     T r i a l       C o u r t ' s



            T h e       T r i a l       C o u r t       f o u n d     t h a t      M s .     R u

" p a t t e r n         o f     e r r a t i c         b e h a v i o r "         a n d     t h a t

" s h e     p l a c e s         h e r     i n t e r e s t s         a b o v e      t h o s e

e v i d e n c e         d o e s       n o t     p r e p o n d e r a t e           a g a i n s t

f i n d i n g s         j u s t i f y         t h e     C o u r t ' s       a w a r d       o f

p r o v i s i o n s           o f     T . C . A .       3 6 - 6 - 1 0 6 ,         p a r t i c u

a n d     ( 4 )       t h e r e o f .



            F o r       t h e       f o r e g o i n g       r e a s o n s        t h e      j u d

C o u r t       i s     a f f i r m e d         a n d     t h e     c a u s e      r e m a n d

p r o c e e d i n g s           a s     m a y     b e     n e c e s s a r y        a n d      c o

C o s t s       o f     a p p e a l       a r e       a d j u d g e d       a g a i n s t         M



                                        _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                        H o u s t o n   M .   G o d d a r d ,   P . J




r u b i n b . o p n                      5
C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s   D .   S u s a n o ,   J r . ,   J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
W i l l i a m   H .   I n m a n ,   S r . J .




r u b i n b . o p n            6